parameters provided by the relevant statutes, see NRS 484C.110(1); NRS
                      484C.410(1), and appellant does not allege that those statutes are
                      unconstitutional. We are not convinced that the sentence imposed is so
                      grossly disproportionate to the crime as to constitute cruel and unusual
                      punishment.
                                  To the extent appellant argues that the district court abused
                      its discretion in sentencing him, we disagree. See generally Houk v. State,
                      103 Nev. 659, 664, 747 P.2d 1376, 1379 (1987) ("The sentencing judge has
                      wide discretion in imposing a sentence . . . ."). This court will refrain from
                      interfering with the sentence imposed "[s] o long as the record does not
                      demonstrate prejudice resulting from consideration of information or
                      accusations founded on facts supported only by impalpable or highly
                      suspect evidence."   Silks v. State, 92 Nev. 91, 94, 545 P.2d 1159, 1161
                      (1976). Appellant does not allege that the district court relied on
                      impalpable or highly suspect evidence. Considering appellant's three prior
                      felonies, we are not convinced that the district court abused its discretion.
                      Accordingly, we
                                  ORDER the judgment of conviction AFFIRMED.




SUPREME COURT
        OF
     NEVADA
                                                                   2
(0) 1947A


              MONEENEINEBEMiniS                   4FSeNt..WM1175?ATs::.- •           4. . •
                cc: Hon. Jerome Polaha, District Judge
                     Washoe County Alternate Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 3
(0) 1947A

                                                               giAMMMIE